            Case 4:20-cv-01017-JM Document 13 Filed 09/15/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

DARRELL DENNIS                                                                         PLAINTIFF
ADC #85865

v.                                    4:20-cv-01017-JM-JJV

SOLOMON GRAVES; et al.                                                             DEFENDANTS

                                             ORDER

       The Court has reviewed the Recommendation submitted by United States Magistrate Judge

Joe J. Volpe and Plaintiff’s objections. After conducting a de novo review, this Court adopts the

Recommendation in its entirety as its findings in all respects.

       IT IS THEREFORE ORDERED that:

       1.      The Complaint (Doc. No. 2) is DISMISSED WITHOUT PREJUDICE for failure

               to state a claim upon which relief may be granted.

       2.      The Plaintiff’s motions at docket No. 7, 8, 9 and 11 are denied as moot.

       3.      Dismissal of this action is a “strike” for purposes of 28 U.S.C. § 1915(g).

       4.      It is certified, pursuant to 28 U.S.C. ' 1915(a)(3), that an in forma pauperis appeal

from this Order and the accompanying Judgment would not be taken in good faith.

       Dated this 15th day of September, 2020.


                                                           ________________________________
                                                           UNITED STATES DISTRICT JUDGE
